Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 7/28/22 has been entered. Claims 1-8 and 10-21 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 4/5/22.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New art has been used to teach the speed selected from a set of speeds.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites wherein the instructions for the continuous adjustment of the air-fuel ratio are based on periodically received flue gas data. The disclosure does not make mention of a periodically received flue gas data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 11-15, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20090223466 to Knorr JR (Knorr) in view of U.S. Patent 6019593 to Lewandowski et al. (Lewandowski), LMV5 Application Guide to SCC (SCC), and U.S. Patent 2283059 to Harrison (Harrison). 
Regarding claims 1, 7, 11, 19, and 20, Knorr teaches receiving flue gas data from a flue gas sensor of the boiler (410 and/or 420, Figure 1); receiving blower data associated with a blower of the boiler (212 is a speed controller for a blower, 210, Figure 1); comparing the flue gas data to a target flue gas value (Paragraphs 0041 and Paragraphs 0048-0058); in response to determining that the flue gas data is indicative of a flue gas concentration that is less than the target flue gas value, executing one or more boiler operation rules using the one or more fire-status-specific parameters; and outputting instructions for a continuous adjustment of an air-fuel ratio of the boiler based on the boiler operation rules (Paragraphs 0048-0058) and a boiler (100).
Knorr is silent on determining, based at least in part on the blower data, a current fire status of at least two fire statuses of the boiler; providing one or more fire-status-specific parameters based on the current fire status of the boiler; and the one or more fire-status-specific parameters, wherein the adjustment is implemented via opening or closing of a fuel shutter at a speed selected from a set of speeds.
Lewandowski teaches different excess oxygen percentages for low and high fire operation of a burner (Col. 6 lines 34-55 and Col. 1 lines 48-59). Because Lewnadowski teaches a desired and controlled excess oxygen percentage dependent on the operating condition of the burner (high or low fire) and Knorr teaches controlling to an oxygen range in the flue gas the combination teaches determining, based at least in part on the blower data, a current fire status of at least two fire statuses of the boiler; providing one or more fire-status-specific parameters based on the current fire status of the boiler; and the one or more fire-status-specific parameters. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Knorr with the teachings of Lewandowski to provide determining, based at least in part on the blower data, a current fire status of at least two fire statuses of the boiler; providing one or more fire-status-specific parameters based on the current fire status of the boiler; and the one or more fire-status-specific parameters. Doing so would allow the burner to operate optimally dependent on the high or low fire condition of the burner which can allow different heating characteristics to be applied to the boiler.
SCC teaches different control schemes for low and high fire (Page 19 with Figure 8 on it which discloses different PID settings above low fire). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Knorr with the teachings of SCC to provide wherein the adjustment is implemented via opening or closing of a fuel shutter at a speed. Doing so would allow the device to be controlled under different operating conditions while preventing chatter and allowing the desired setpoints to be reached quickly.
Harrison teaches selecting valve speeds from a selected group based on operating conditions (Col. 5 lines 14-21). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Knorr with the teachings of Harrison to provide stepwise control of speeds of the valve as opposed to analog. Doing so would provide an alternative means of operating the device that can be accomplished with less expensive equipment.
Regarding claims 2 and 12, the modified device of Knorr teaches wherein outputting instructions for adjustment of the air-fuel ratio comprises: outputting instructions for the fuel shutter to open a certain amount based on the boiler operation rules and the one or more fire-status-specific parameters; or outputting instructions for the fuel shutter to close a certain amount based on the boiler operation rules and the one or more fire-status-specific parameters (Paragraph 0052 of Knorr).
Regarding claims 3 and 13, the modified device of Knorr is silent on wherein outputting instructions for adjustment of the air-fuel ratio comprises: outputting instructions for the fuel shutter to open or close at the speed based on the boiler operation rules and the one or more fire-status-specific parameters.
SCC teaches different control schemes for low and high fire (Page 19 with Figure 8 on it which discloses different PID settings above low fire). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Knorr with the teachings of SCC to provide wherein outputting instructions for adjustment of the air-fuel ratio comprises: outputting instructions for the fuel shutter to open or close at a certain speed based on the boiler operation rules and the one or more fire-status-specific parameters. Doing so would allow the device to be controlled under different operating conditions while preventing chatter and allowing the desired setpoints to be reached quickly.
Harrison teaches selecting valve speeds from a selected group based on operating conditions (Col. 5 lines 14-21). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Knorr with the teachings of Harrison to provide stepwise control of speeds of the valve as opposed to analog. Doing so would provide an alternative means of operating the device that can be accomplished with less expensive equipment.
Regarding claims 4 and 14, the modified device of Knorr teaches wherein outputting instructions for adjustment of the air-fuel ratio comprises: outputting instructions for the blower to increase a current blower output based on the boiler operation rules and the one or more fire-status-specific parameters; or outputting instructions for the blower to decrease a current blower output based on the boiler operation rules and the one or more fire-status-specific parameters (Pargaraph 0051).
Regarding claims 5 and 15, the modified device of Knorr is silent on wherein outputting instructions for adjustment of the air-fuel ratio comprises: outputting instructions for the blower to increase or decrease the current blower output at a certain rate of change based on the boiler operation rules and the one or more fire-status-specific parameters.
SCC teaches different control schemes for low and high fire (Page 19 with Figure 8 on it which discloses different PID settings above low fire). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Knorr with the teachings of SCC to provide wherein outputting instructions for adjustment of the air-fuel ratio comprises: outputting instructions for the blower to increase or decrease the current blower output at a certain rate of change based on the boiler operation rules and the one or more fire-status-specific parameters. Doing so would allow the device to be controlled under different operating conditions while preventing chatter and allowing the desired setpoints to be reached quickly.
Regarding claim 18, Knorr teaches wherein the flue gas data comprises excess of oxygen data (data from oxygen sensor, 410).
Regarding claim 21, Knorr teaches wherein the instructions for the continuous adjustment of the air-fuel ratio are based on periodically received flue gas data (received data includes data from an oxygen sensor which has a periodic component even if very small).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorr in view of Lewandowski, SCC, Harrison, and U.S. PGPUB 20170350589 to Zala et al. (Zala).
Regarding claims 6 and 16, the modified device of Knorr is silent on wherein providing the one or more fire-status-specific parameters comprises: providing one or more high-fire parameters if the current fire status of the boiler is a high-fire status; providing one or more mid-fire parameters if the current fire status of the boiler is a mid-fire status; or providing one or more low-fire parameters if the current fire status of the boiler is a low-fire status.
Zala teaches high mid and low fire operations for a boiler and different operating conditions for these states (Paragraph 0003 and throughout the specification). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Knorr with the teachings of Zala to provide wherein providing the one or more fire-status-specific parameters comprises: providing one or more high-fire parameters if the current fire status of the boiler is a high-fire status; providing one or more mid-fire parameters if the current fire status of the boiler is a mid-fire status; or providing one or more low-fire parameters if the current fire status of the boiler is a low-fire status. Doing so would allow the boiler to operate as desired to heat as desired.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorr in view of Lewandowski, SCC, Harrison, and Official Notice.
Regarding claims 8 and 17, Knorr is silent on displaying, by a display, at least one of the flue gas data, the blower data, a determined combustion efficiency of the boiler, and the current fire status of the boiler.
Official Notice is taken that displaying data that is already provided in a control scheme is old and well established in the business of control of boilers and water heaters as using a control screen to visualize and make adjustments to the operation is well-known.  Further, use of a display and/or control screen to display data already present in the device is capable of instant and unquestionable demonstration as being well-known so as to defy dispute as demonstrated by the art of record.  MPEP 2144. It would have been obvious to one skilled in the art at the time of the invention to have included in Knorr use of the a display to allow a user to see process variables.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorr in view of Lewandowski, SCC, Harrison, and U.S. Patent 4362499 to Nethery (Nethery).
Regarding claim 10, Knorr is silent on wherein the flue gas data comprises at least one of: carbon dioxide data indicative of a concentration of carbon dioxide in a flue of the boiler; and carbon monoxide data indicative of a concentration of carbon monoxide in the flue of the boiler.
Nethery teaches wherein the flue gas data comprises at least one of: carbon dioxide data indicative of a concentration of carbon dioxide in a flue of the boiler; and carbon monoxide data indicative of a concentration of carbon monoxide in the flue of the boiler (12, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Knorr with the teachings of Nethery to provide wherein the flue gas data comprises at least one of: carbon dioxide data indicative of a concentration of carbon dioxide in a flue of the boiler; and carbon monoxide data indicative of a concentration of carbon monoxide in the flue of the boiler. Doing so would allow BTY loss to be calculated and for more precise controls to be implemented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762